                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    JAMES E. CORMICAN,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:18-cv-61

          v.

    MARTY C. ALLEN,

                 Defendant.



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    JAMES CORMICAN,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:18-cv-75

          v.

    INVESTIGATION TEAM, Georgia State
    Prison,

                 Defendant.


                                              ORDER

         These matters are before the Court on Plaintiff’s 42 U.S.C. § 1983 Complaints in the above-

captioned cases. (Doc. 1; Doc. 1.) 1 For the reasons which follow, the Court DIRECTS the Clerk

of Court to: FILE all pleadings in Case Number 6:18-cv-75 upon the record and docket of Case




1
  In citing to the dockets in both cases, the Court references the filings in Case Number 6:18-cv-61 first
and then to those in Case Number 6:18-cv-75.
Number 6:18-cv-61; CONSOLIDATE Case Number 6:18-cv-75 into Case Number 6:18-cv-61;

ADD “Investigation Team, Georgia State Prison” as a named Defendant upon the record and

docket of Case Number 6:18-cv-61; and CLOSE Case Number 6:18-cv-75 and enter the

appropriate judgment of dismissal. The Court DENIES as moot Plaintiff’s Motion for Leave to

Proceed in Forma Pauperis in Case Number 6:18-cv-75. (Doc. 2.)

                                         BACKGROUND

       On June 6, 2018, Plaintiff’s Complaint was filed in Case Number 6:18-cv-61. (Doc. 1,

p. 5.) In that Complaint, he alleges he began complaining to Defendant Allen in December 2017

about terroristic threats, extortion, and drug sales occurring in Georgia State Prison. (Id.) Plaintiff

contends other inmates have attacked him twice and threatened his family. Plaintiff states nothing

other than a brief investigation was done in response to his complaints. (Id.) The Court granted

Plaintiff’s Motion for Leave to Proceed in Forma Pauperis. (Docs. 2, 4.)

       In his Complaint in Case Number 6:18-cv-75, which was filed on July 9, 2018, Plaintiff

avers he wrote several letters to the investigation team at Georgia State Prison regarding attacks

on his person, threats to his and his family’s lives, and drug sales occurring in the cell block.

(Doc. 1 at 5.) Plaintiff asserts, other than a minor investigation, nothing was done about his

complaints. (Id.)

                                           DISCUSSION

       The Court notes a district court has authority to consolidate multiple actions if they

“involve a common question of law or fact.” Fed. R. Civ. P. 42(a). Consolidation under Rule

42(a) “is permissive and vests a purely discretionary power in the district court.” Young v. City

of Augusta, 59 F.3d 1160, 1168 (11th Cir. 1995) (internal quotes omitted). “District courts in this

circuit have been urged to make good use of Rule 42(a) . . . in order to expedite the trial and




                                                  2
eliminate unnecessary repetition and confusion.”        Young, 59 F.3d at 1169 (internal quotes

omitted). The decision of whether to consolidate “is entirely within the discretion of the district

court as it seeks to promote the administration of justice.” Gentry v. Smith, 487 F.2d 571, 581

(5th Cir. 1973); see also Devlin v. Transp. Commc’ns Int’l Union, 175 F.3d 121, 130 (2d Cir.

1999) (courts can sua sponte consolidate cases under Rule 42(a)).

       In exercising that discretion, district courts must weigh the risk of prejudice and confusion

wrought by consolidation against the risk of inconsistent rulings on common factual and legal

questions; the burden on the parties and the court posed by multiple lawsuits as opposed to one;

the length of time required to conclude multiple lawsuits as opposed to one; and the relative

expense of proceeding with separate lawsuits if they are not consolidated. Hendrix v. Raybestos-

Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985).

       Plaintiff’s filings contain essentially the same facts and identical legal claims. At the core

of his claims, Plaintiff contends he reported illegal activity to officials at Georgia State Prison, he

was attacked, other inmates threatened him and his family, and officials did nothing other than

conduct a brief investigation in response to his complaints. In addition, Plaintiff seeks monetary

damages and his release from state custody so he can testify on the State’s behalf. (Doc. 1, p. 6;

Doc. 1, p. 6.) Given this congruence, the benefits of consolidation far outweigh any prejudice to

the parties. For example, consolidation of Plaintiff’s filings will promote judicial economy and

help the parties avoid piecemeal litigation resulting from more than one cause of action.

                                          CONCLUSION

       For the reasons set forth above, the Court DIRECTS the Clerk of Court to: FILE all

pleadings in Case Number 6:18-cv-75 upon the record and docket of Case Number 6:18-cv-61;

CONSOLIDATE Case Number 6:18-cv-75 into Case Number 6:18-cv-61; ADD “Investigation




                                                  3
Team, Georgia State Prison” as a named Defendant upon the record and docket of Case Number

6:18-cv-61; and CLOSE Case Number 6:18-cv-75 and enter the appropriate judgment of

dismissal. The Court DENIES as moot Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis in Case Number 6:18-cv-75, (doc. 2), as the Court has already granted him such status.

       SO ORDERED, this 7th day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               4
